te

Case 1:19-cr-00503-ER Document 1 Filed 07/09/19. Page 1 of 2

| USE SDNY
JUDGERAMOS = bocuMENT
po nrpore: yrs '

UNITED STATES DISTRICT COURT ve RONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
ee ee
S  PMEMLED: ay 99 2549
UNITED STATES OF AMERICA : INDICTMENT OT ET

-~ Vv. - : 19 Cr.

BOBBY WESTON,
a/k/a “Badness,”
a/k/a “Badness Weston,”
a/k/a “Bobby Lexus,”

Defendant.

—- = - = ewe ee ew ee ee Hee He = K

COUNT ONE

(Illegal Reentry)

The Grand Jury charges: 1 90 Ch PAL
a a

From at least on or about June 28, 2019, in the Southern

 

District of New York and elsewhere, BOBBY WESTON, a/k/a
“Badness,” a/k/a “Badness Weston,” a/k/a “Bobby Lexus,” the
defendant, being an alien, unlawfully did enter, and was found
in, the United States, after having been removed from the United
States subsequent to a conviction for the commission of an
aggravated felony, without having obtained the express consent
of the Attorney General of the United States or his successor,
the Secretary for the Department of Homeland Security, to
reapply for admission.

(T}eble 8, United States Code, Sections 1326(a) and (b) (2).)

 

FOREPERfON

 

United Stdtes Attorney

 
”

Case 1:19-cr-00503-ER Document1 Filed 07/09/19 Page 2 of 2

Form No. USA-33s-274 (Ed. 9~25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v.

BOBBY WESTON,
a/k/a “Badness,”
a/k/a “Badness Weston,”
a/k/a “Bobby Lexus,”

Defendant.

 

INDICTMENT
19 Cr.

(Title 8, United States Code,
Sections 1326(a) and (b) (2))

GEOFFREY S. BERMAN
United States Attorney

Caaf Milla

Foreperson

 

 

aft mene Jycalet tip

ifie
